DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 10-2016-0095354, see Machine Translation) in view of Ahn (US 2013/0059183).
Regarding claim 1, Kim et al. discloses in Figs 1-3, a stack-folding type ([42]) electrode assembly ([42]) comprising: a plurality of unit cells ([42]) including a lithium metal negative electrode ([4], [42]), a positive electrode ([5], [42]), and a separation film [42]) provided between the lithium metal negative electrode ([4], [42]) and the positive electrode ([5], [42]); a folding separator film ([42]) continuously provided among the unit cells neighboring each other ([42]); and insulation tapes ([24]-[26]) attached to the electrodes ([42]).
Kim et al. does not explicitly disclose the insulation tapes are adhered to top and bottom surfaces of a separator that is exposed to an outside of the electrode assembly.
Ahn discloses in Figs 1-7, a battery (ref 100) including an electrode assembly (ref 110) including a separator (ref 140) that is coated on both surfaces (refs 150) with adhesive polymer ([0094]-[0098]) and is an outside layer (Fig 2 depicts separator on outer portion of assembly 110) of the electrode assembly (ref 110).  This configuration enhances the binding of the electrodes to the separator ([0094]-[0098]).
Ahn and Kim et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the insulating polymer adhesive layer of Kim et al. on top and bottom surfaces of the separator as disclosed by Ahn to enhance bonding of the separator to the electrodes, thereby enhancing overall structural integrity of the battery.

Regarding claim 2, modified Kim et al. discloses all of the claim limitations as set forth above and also discloses each of the unit cells is bi-cells ([42]) and includes two of the positive electrodes ([42]).

Regarding claims 3 and 4, modified Kim et al. discloses all of the claim limitations as set forth above but does not explicitly give dimensions of the insulating tape’s width or thickness relative to the electrodes.  However, the change in the dimensions of the insulating tape is not considered to confer patentability to the claims.  Kim et al. (see [22]-[23]) teaches that it was known in the art at the time of the invention that varying dimensions of the insulating tape will vary the short-circuiting protection of the battery.  Therefore the short-circuiting protection of the battery is a variable that can be modified, among others, by varying the dimensions of the insulating tape.  For that reason, the dimensions of the insulating tape, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the dimensions of the insulating tape cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the dimensions of the insulating tape in the apparatus of Kim et al. to obtain the desired the short-circuiting protection of the battery (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 5, modified Kim et al. discloses all of the claim limitations as set forth above and also discloses a thickness of each of the insulation tapes is 30 microns ([22]).

Regarding claim 6, modified Kim et al. discloses all of the claim limitations as set forth above and also discloses the insulation tapes include at least one of PI and PET ([25]).

Regarding claim 7, modified Kim et al. discloses all of the claim limitations as set forth above and also discloses respective electrode tabs (refs 110, [63]-[66]) are protruded from (Figs 2-3) the lithium metal negative electrode ([4], [42]) and the positive electrode ([5], [42]), and a portion of all of protrusions are exposed to an upper side (Figs 2-3) of the electrode assembly ([42]).

Regarding claim 9, Kim et al. discloses in Figs 1-3, a lithium metal battery (Abstract, [4], [6]) in which a stack-folding type ([42]) of electrode assembly ([42]) as set forth above is included in a case ([4], [6]).

Regarding claim 10, modified Kim et al. discloses all of the claim limitations as set forth above and also discloses the case is a pouch type ([4], [6]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 10-2016-0095354, see Machine Translation) in view of Ahn (US 2013/0059183) as applied to claim 1 above, and further in view of Lee et al. (US 2016/0190641).
Regarding claim 8, modified Kim et al. discloses all of the claim limitations as set forth above and also discloses the lithium metal negative electrode includes a negative current collector ([23]), but does not explicitly disclose a lithium metal thin film on the collector.
Lee et al. discloses in Figs 1-7, a battery (ref 31) including a negative electrode comprising a lithium metal thin film on a collector ([0204]).  This configuration enhances battery cycle performance ([0204]).
Lee et al. and Kim et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the lithium thin film disclosed by Lee et al. onto the negative collector of Kim et al. to enhance battery cycle characteristics, thereby enhancing overall battery performance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725